May 6, 1927. The opinion of the Court was delivered by
This action was commenced on or about the 1st day of May, 1922, to recover $1,000, which the plaintiff alleges the defendant owes her, as beneficiary under a policy issued by the defendant on the 24th day of July, 1912, to her husband, Samuel E. Askins, who died on November 15, 1921. The defendant admits the issuance of the policy, the death of the insured, and that the plaintiff, his beneficiary, filed proofs of his death and demanded the payment of $1,000 and that payment thereof was refused; but alleges that the plaintiff and the insured obtained from the defendant an advance or loan upon the said policy of insurance which has not been repaid, and that the insured failed to pay the full premium due July 24th, 1921, but paid a part thereof in cash and gave the defendant his promissory note for the balance payable on October 25, 1921, and that said note was not paid when due, and that thereupon, in accordance with the terms of said policy of insurance and the said note, the policy lapsed and became effective automatically for paid-up insurance in the sum of $11, which was tendered to the plaintiff and refused by her, and that the defendant is and has been at all times ready and willing to pay the said sum of $11, which is the full amount and only amount in which the defendant is indebted to her.
By agreement of counsel the case was referred to Julius S. McInnes, Esq., Judge of Probate of Darlington County, *Page 463 
acting as master, "to take testimony and report the same, together with his conclusions of law and fact, with leave to report any special matter."
The judge of probate found that the plaintiff was entitled to recover $1,000, the face of the policy, with interest from November 15, 1921, less the sum of $332.77, the amount of the aforesaid loan, with interest thereon at 5 per cent. from August 15, 1920, and less the sum of $36, which was the amount of the note given for a part of the premium that was due on July 24, 1921.
The case was heard by Hon. E.C. Dennis, Judge of the Fourth Circuit, on defendant's exceptions to the judge of probate's report. On February 23, 1925, he filed a decree or order overruling the defendant's exceptions to the judge of probate's report and confirming said report, and this appeal is taken from said decree.
Both at the hearing before the master and before the Circuit Judge, the respondent took the position that under the grace clause of the policy the insurer had no right to insist upon forfeiture, because no note had been given for the premium, but for only a part thereof, and, in consequence, the forfeiture clause had no application; it being admitted that a fourth of the premium was paid in cash.
The appellant challenges the correctness of Judge Dennis' decree by five exceptions.
This is a law case, and the Circuit Judge's decree must be affirmed if there is any evidence to support his findings; there is ample evidence to support his findings, and, under his findings of fact and his application of the law to the facts as found by him, we see no error.
The exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES BLEASE and STABLER and MR. ACTING ASSOCIATE JUSTICE RAMAGE: We agree with Mr. Justice Watts that the judgment in this case should be affirmed. The findings of fact by the judge of probate, acting master, concurred in by the Circuit Judge, are amply supported by *Page 464 
the evidence adduced in the case. Let the report of the judge of probate and the decree of the Circuit Judge be reported.